    18-02672-NPO Dkt 64 Filed 01/31/19 Entered 01/31/19 17:29:27 Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

DEBRA A. BUCHANAN                                                         CASE NO. 18-02672-NPO

DEBTOR                                                                    CHAPTER 11


                             OBJECTION TO CONFIRMATION OF
                            DEBTOR'S PLAN OF REORGANIZATION
        COMES NOW, the Mississippi Department of Revenue (“MDOR”), by and through

counsel, and files this Objection (“Objection”) to the confirmation of the Debtor's Plan of

Reorganization [Dkt. # 51] (“Plan”). In support of this Objection, MDOR would show the Court

the following:

       1.        Proof of Claim. MDOR is a creditor in this matter. It timely filed amended proof of

claim (Claim 1-2) reflecting pre-petition debt of $123,180.57 for unpaid sales, withholding, and

income taxes, classified as follows: $41,559.21 secured, $75,168.84 priority, and the remainder

general unsecured.

       2.        Class I: Administrative Claims. This article fails to completely provide MDOR

with its statutory protections regarding administrative claims. The Bankruptcy Code makes clear

that the entire amount of any debt owed to MDOR for post-petition taxes, including all tax, interest,

and penalties accrued through the date of payment, will be paid in full in one lump sum when due

without any requirement that MDOR file any claim or request for payment. 11 U.S.C. §

503(b)(1)(B), (C) and (D). The language in this section should state that:

                 MDOR shall not be required to file any proofs of claim or requests for
                 payment for the liabilities described in section 503(1)(B) of the
                 Bankruptcy Code. Reorganized Debtor/Debtor shall timely submit returns
                 and remit payment, including penalties and interest, for all taxes due or
                 coming, as required under applicable Mississippi state law and any unpaid
                 taxes, penalties or interest or unfiled returns shall be paid and filed prior to
                 the Confirmation Date. Should the Reorganized Debtor/Debtor fail to so
                 timely file and pay, MDOR may proceed immediately with Mississippi
                 state law remedies for collection of any amounts due without notice to the
                                                     1
    18-02672-NPO Dkt 64 Filed 01/31/19 Entered 01/31/19 17:29:27 Page 2 of 4




               Reorganized Debtor/Debtor or the Court and/or seek such relief as may be
               available from the Court.

The Debtor may owe MDOR a return 2018.

       3.      Priority Taxes. The Plan fails to state that the priority tax claims shall be paid along

with non-bankruptcy interest in accordance with sections 511 and 1129(a)(9)(C) of the Bankruptcy

Code and Mississippi state law.

       4.      Secured Taxes. With respect to the secured portion of MDOR's POC, the Plan should

state that MDOR will receive cash payments in the same manner and over the same period as the

priority portion, in accordance with 11 U.S.C. § 1129 (a)(9)(D) and (C). Thus, the Plan should not

be confirmed until and unless the payment terms for the Secured Claim satisfy the requirements of

the Bankruptcy Code.

       5.      Post-Confirmation Taxes. Before a final decree is entered or this proceeding is

terminated, the Bankruptcy Code requires the Debtor/Reorganized Debtor to timely file and pay any

and all post-confirmation taxes or be subject to dismissal. The Plan should include language to that

effect and the failure to so comply should be considered a material default under the Plan.

       6.      Default Provisions. Default remedy language similar to the following has been

approved in many bankruptcy cases in this and other districts and should be added to the plan or

confirmation order in this case:

               In the event of a default to file tax returns or pay taxes as provided for in
               this Plan, MDOR shall send written notice of default to the Debtor or the
               Reorganized Debtor, as applicable, to the address in MDOR’s records. If
               such default is not cured within 10 business days after such notice of
               default is mailed, the MDOR may (a) enforce the entire amount of its
               claims, both pre-confirmation and post-confirmation amounts; (b) proceed
               with Mississippi state law remedies for collection of any amounts due
               without notice to the Court or to the Debtor or the Reorganized Debtor
               and/or (c) seek such relief as may be available from the Court.


       7.      MDOR also objects to the Plan for other reasons to be determined at a hearing set
                                                  2
    18-02672-NPO Dkt 64 Filed 01/31/19 Entered 01/31/19 17:29:27 Page 3 of 4




 on this matter.

       WHEREFORE, PREMISES CONSIDERED, the Mississippi Department of Revenue

prays that the Debtor’s Plan of Reorganization not be approved unless the provisions set forth in

an amended plan or the confirmation order are in accordance with the above-stated objections.

Further, Mississippi Department of Revenue prays for general relief.

       RESPECTFULLY SUBMITTED this January 31, 2019.

                                            MISSISSIPPI DEPARTMENT OF REVENUE

                                            BY: Signed: /s/ Sylvie D. Robinson
                                            Sylvie D. Robinson (MSB # 8931)
                                            Mississippi Department of Revenue Post
                                            Office Box 22828
                                            Jackson, MS 39225
                                            Telephone: 601-923-7414
                                            Facsimile: 601-923-7423
                                            E-mail: Sylvie.robinson@dor.ms.gov




                                                3
    18-02672-NPO Dkt 64 Filed 01/31/19 Entered 01/31/19 17:29:27 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I, Sylvie D. Robinson, attorney for the Mississippi Department of Revenue, hereby certify

that I served this day electronically a true and correct copy of the foregoing Objection to

Confirmation of Plan via the ECF system to all properly registered parties, including the

following:

Attorney for U.S. Trustee
christopher.j.steiskal@usdoj.gov


Michael Bolen Attorney for the Debtor
rmb@hoodbolen.com

Date:January 31, 2019                                              BY: s/Sylvie D. Robinson




                                                 4
